DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
Acknowledgement is made of the amendment received 11/3/22. Claims 1-9, 11 and 13-19 are pending in this application.  Claims 1-8 were previously withdrawn as being drawn to a nonelected invention.  Claims 9 and 13-14 was amended and claims 10 and 12 were cancelled in the amendment received 11/3/22. 

RCE Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/15/07 has been entered. 

Response to Arguments
Applicant's arguments filed 11/3/22 have been fully considered but are moot in view of the new ground(s) of rejection. 

Specification
The objection to the specification has been withdrawn in light of the amendment received 11/3/22.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “wherein the reference layer is made of a single material, the reference layer comprises a first width and a second width, and a sidewall of the reference layer is aligned with a sidewall of the pinned layer”.  It is unclear what is meant by made of a single material. One reasonable interpretation is that the reference layer is a single element (e.g. Co or Fe). Another reasonable interpretation is that the reference layer is a single material with multiple elements (e.g. CoFe). The limitation does not have well defined boundaries.   It is unclear what is meant by comprises a first width and a second width. One reasonable interpretation is that the first width is the same width as the second width. Another reasonable interpretation is that the first width is a different width than the second width. Yet another reasonable interpretation is that the first width is in a direction perpendicular to the second width. The limitation does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite.
Claims 11 and 13-18 depend from rejected claim 9, include all limitations of claim 9 and therefore are rejected for the same reason. 
Claim 19 recites the limitation “wherein the spacer comprises an I-shape”.  It is unclear what is meant by wherein the spacer comprises an I-shape because the shape of the letter I depends on the font used and whether the letter is upper case or lower case (e.g. I,  I, or  i ). The limitation does not have well defined boundaries. One of ordinary skill in the relevant art would not know what structures/steps are covered by the limitation. For these reasons, the claim is indefinite

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11 and 14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gill et al. (US Patent Application Pub. No 2007/0064350) hereinafter referred to as Gill-350. 
Per Claim 9 Gill-350 discloses a semiconductor device (see fig. 5), comprising
a magnetic tunneling junction (MTJ) on a substrate, wherein the MTJ comprises: 
a pinned layer (506) on the substrate; 
a barrier layer (510) on the pinned layer; 
a reference layer (507) between the barrier layer (510) and the pinned layer (506), wherein the reference layer (507) is made of a single material (Ru), the reference layer comprises a first width (x-direction) and a second width (y-direction), and a sidewall of the reference layer (507) is aligned with a sidewall of the pinned layer (506); and 
a free layer (512) on the barrier layer, wherein a width of the barrier layer (510) is different from a width of the pinned layer (506) and equal to a width of the free layer (512) (see figure 5) The examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween)
Per Claim 11 Gill-350 discloses the device of claim 9, including where a width of the free layer is less than a width of the pinned layer. (as shown in figure 5)
Per Claim 13 Gill-350 discloses the device of claim 9, including where a width of the free layer (512) is less than a width of the reference layer (507).
Per Claim 14 Gill-350 discloses the device of claim 9, including where the free layer (512) and the reference layer (507/508) comprise same material (CoFe, see figure 5).

Claims 9 and 15-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gill et al. (US Patent Application Publication No 2006/00158792) hereinafter referred to as Gill-792. 
Per Claim 9 Gill-792 discloses a semiconductor device (see fig. 5), comprising
a magnetic tunneling junction (MTJ) on a substrate, wherein the MTJ comprises: 
a pinned layer (519) on the substrate; 
a barrier layer (516) on the pinned layer; and 
a reference layer (520) between the barrier layer (516) and the pinned layer (519), wherein the reference layer (520) is made of a single material (Ru), the reference layer comprises a first width (x-direction) and a second width (y-direction), and a sidewall of the reference layer (520) is aligned with a sidewall of the pinned layer (519); and 
a free layer (514) on the barrier layer, wherein a width of the barrier layer (516) is different from a width of the pinned layer (519) and equal to a width of the free layer (514)
Per Claim 15 Gill-792 discloses the device of claim 9, including a spacer (532/534) adjacent to the barrier layer (516) and the free layer (514); and a cap layer (502) adjacent to the spacer and the pinned layer.
Per Claim 16 Gill-792 discloses the device of claim 15, including where a bottom surface of the spacer (532/534) is lower than a bottom surface of the barrier layer (516).
Per Claim 17 Gill-792 discloses the device of claim 15, including where a top electrode (506) on the free layer, wherein a top surface of the spacer (532/534) is even with a top surface of the top electrode (506)
Per Claim 18 Gill discloses the device of claim 15, including where the spacer (532/534) and the cap layer (502) comprise different materials. [0038]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gill-792.
Per Claim 19 Gill-792 discloses a semiconductor device (see fig. 5), comprising
a magnetic tunneling junction (MTJ) on a substrate, wherein the MTJ comprises: 
a pinned layer (519) on the substrate; 
a barrier layer (516) on the pinned layer; and 
a free layer (514) on the barrier layer, wherein a width of the barrier layer (516) is different from a width of the pinned layer (519) and equal to a width of the free layer (514);
a spacer (534) adjacent to the barrier layer and the free layer, wherein the spacer comprises a letter-shape and a sidewall of the spacer is aligned with a sidewall of the pinned layer. (see fig. 5)
Gill-792 does not teach where the letter shape is an I-shape. Gill teaches an L-shape
It would have been obvious as a matter of design choice to use an I shape as the letter shape of Gill-792, since applicant has not disclosed that to do so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an L shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786. The examiner can normally be reached Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894